Case 1:18-cv-00588-LPS Document 288 Filed 11/14/19 Page 1 of 6 PageID #: 17406



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 CITRIX SYSTEMS, INC.,                      )
                                            )
                  Plaintiff,                )   C.A. No. 18-588-LPS
                                            )
            v.                              )   JURY TRIAL DEMANDED
                                            )
 WORKSPOT, INC.,                            )
                                                REDACTED PUBLIC VERSION
                                            )
                  Defendant.                )

                   LETTER TO THE HONORABLE SHERRY R. FALLON
                             FROM STEVEN J. BALICK

 OF COUNSEL:                                ASHBY & GEDDES
                                            Steven J. Balick (#2114)
 Ronald F. Lopez                            Andrew C. Mayo (#5207)
 NIXON PEABODY LLP                          500 Delaware Avenue, 8th Floor
 One Embarcadero Center, 18th Floor         P.O. Box 1150
 San Francisco, CA 94111-3600               Wilmington, DE 19899
 Tel: (415) 984-8200                        Tel: 302-654-1888
                                            sbalick@ashbygeddes.com
 Jennifer Hayes                             amayo@ashbygeddes.com
 NIXON PEABODY LLP
 300 South Grand Avenue, Suite 4100         Attorneys for Defendant Workspot, Inc.
 Los Angeles, CA 90071-3151
 Tel: (213) 629-6179

 Matthew A. Werber
 Angelo J. Christopher
 NIXON PEABODY LLP
 70 West Madison, Suite 3500
 Chicago, IL 60602-4224
 Tel: (312) 977-4400

 Karen A. Gibbs
 1901 S. Bascom Avenue, Suite 900
 Campbell, CA 95008

 Dated: November 7, 2019




4817-1622-0844
{01505443;v1 }4
Case 1:18-cv-00588-LPS Document 288 Filed 11/14/19 Page 2 of 6 PageID #: 17407

Dear Judge Fallon:

        Pursuant to the Court’s order on the crime fraud exception, Workspot produced attorney
client communications relating to communications between Workspot’s former counsel Gibson
Dunn and Workspot. As part of its second sanctions motion seeking additional evidentiary
sanctions Citrix then introduced these communications into the Court record. In opposition,
Workspot relied on the Citrix record (and Mr. Sinha’s declaration is largely based on this record)
to oppose the second sanctions motion. There has been no additional waiver relating to other
communications and Citrix’s motion should be denied.

I.        Background

        The Court ordered the production of approximately 300 previously withheld attorney-
client communications over Workspot’s objections. D.I. 197, 252. This discovery bears no
relevance to the underlying patent and Lanham Act claims at issue in this case. Rather, the
communications relate to the October 30, 2018 Chawla declaration and were produced pursuant
to “expedited discovery” Citrix claimed was necessary “to determine ‘whether there were others
at Workspot who knew about Puneet Chawla’s actions beforehand or who were involved in any
cover up after the fact.’” D.I. 197, ¶22 (quoting 12/12/18 Tr. at 17:2-7).1 Upon reviewing a
subset of communications Citrix identified as representative, this Court noted “[t]hese emails do
not suggest an intention to cover up the alleged falsity of the Mr. Chawla declaration.” D.I. 197,
¶ 38 (emphasis added).

        On August 28, 2019 Citrix briefed a motion seeking additional sanctions (hereinafter the
“second sanctions motion” D.I. 261 (“Op. Br.”)) – not only against Workspot but also against
Workspot’s former lead counsel Gibson Dunn) – on grounds subject to dispute, as set forth in
Workspot’s answering brief D.I. 275 (“Ans. Br.”). In support of its second sanctions motion,
Citrix filed the declaration of Michael Strapp offering 13 different attorney-client email chains
Workspot was compelled to produce. D.I. 262, Exs. 14, 19-23, 28-29, 32-33, 35, 39-40, 43.
Citrix’s second sanctions motion relies extensively on those attorney-client email chains and
offers numerous characterizations (and mischaracterizations) of the legal advice and direction
Gibson Dunn provided to support its sanctions request.

       Workspot’s answering brief disputes Citrix’s version of events with citation back to, and
discussion of, many of the same email chains Citrix filed with the second sanctions motion. D.I.
275. Citrix now claims that Workspot waived privilege by introducing an “advice of counsel”
defense based on much of the same advice and correspondence Citrix offered. Whether this is an
“advice of counsel defense” typically associated with a legal issue, it is certainly a defense based
on a correct and fair reading of the record.

II.       Discussion


1
  Despite having the privileged emails, Citrix elected only to take Mr. Chawla’s deposition before
filing the sanctions motion. As part of its request to Workspot for additional privileged
communications following the filing of Workspot’s opposition brief to the second sanctions
motion, Citrix also claimed it wanted to take Mr. Sinha’s deposition as well. Ex. A (attached
hereto). Citrix abandoned this request as part of its letter briefing to the Court and Workspot
would oppose any such renewed request.



4817-1622-0844
{01505443;v1 }4
Case 1:18-cv-00588-LPS Document 288 Filed 11/14/19 Page 3 of 6 PageID #: 17408
The Honorable Sherry R. Fallon
November 7, 2019
Page 2

         A party may waive privilege by voluntarily and intentionally injecting privileged
communications into a litigation. Rhone-Poulenc Rorer v. Home Indem. Co., 32 F.3d 851, 864
(3d Cir. 1994). However, courts are less inclined to find waiver in instances when it is the party
claiming waiver (rather than the party claiming privilege) who injected the communications into
the litigation. See e.g. Wilmington Savings Fund Soc. FSB v. Houston Casualty Co., 2018 WL
5043756, at *7 (D. Del. July 30, 2018) (“The parties’ submissions suggest that HCC is the party
attempting to place the communications at-issue, and thus, WSFS has not waived the privilege”);
Parker v. Prudential Ins. Co., 900 F.2d 772, 776 n.3 (4th Cir. 1990) (“it was Prudential, not Mrs.
Parker, who attempted to insert the advice of her counsel into the proceedings”).

        For similar reasons, courts are hesitant to find that involuntary disclosures compelled by
court order constitute a waiver. Hynix Semiconductor Inc. v. Rambus Inc., 2008 WL 350641, at
*1 (N.D. Cal. Feb. 2, 2008) (“[i]n general, a disclosure compelled by a court order like the
piercing orders in this case does not waive the attorney-client and work product privileges”);
Leonen v. Johns-Manville, 135 F.R.D. 94, 99 (D.N.J. 1990) (“in the instant case, since defendant
objected to the discovery and only produced the documents pursuant to a court order, defendant's
disclosure cannot be considered voluntary”).

          A.      Each Cited Instance of Alleged “Waiver” Lacks Merit

        Citrix’s motion offers seven instances of alleged waiver each falling into one of two
categories: (i) advice Citrix (not Workspot) placed in issue; and (ii) communications lacking any
privileged content. Each is addressed below.

                  1.    Advice Citrix (not Workspot) Placed at Issue

        Advice Related to a Social Media Post: Citrix’s claim that Workspot waived privilege
by mentioning “advice related to a social media post” is illustrative. D.I. 284, 2 (citing Ans. Br.,
4, 17; Sinha Decl. ¶¶ 9, 12). Among the documents the Court compelled Workspot to disclose on
Citrix’s motion (and over Workspot’s objection) was Ex. 17 to Citrix’s Strapp Declaration (D.I.
262, Ex. 17, hereinafter “Strapp Ex. 17”), which is an October 2018 email chain referring to a
Twitter post (“tweet”) Mr. Chawla removed from his personal twitter page. See Ans. Br., 4, 16.
After successfully compelling its production in unredacted form, Citrix offered Strapp Ex. 17 for
its second sanctions motion to support the assertion that Gibson Dunn “instructed” Workspot “to
[d]estroy [e]vidence.” Op. Br., 3-4.

        Workspot’s answering brief responded by explaining the evidence revealed no instruction
to “destroy” evidence but instead only an instruction to Mr. Chawla to stop tweeting about Citrix
on his personal page or publicly discussing Citrix. Ans. Br., 4, 16. In doing so, Workspot cited
back to Strapp Ex. 17 offered in Citrix’s opening brief. Id. (citing D.I. 262, Ex. 17 (“Don’t tweet
anything about Citrix”)). Workspot also offered paragraph 12 of Mr. Sinha’s declaration, which
discloses no more than Strapp Ex. 17. Sinha, ¶ 12 (“I recall Mr. Chawla being instructed by
Gibson Dunn to stop tweeting or publicly commenting about Citrix”).

      Citrix’s present motion also cites Sinha Par. 9, which discusses the same teleconference
where Mr. Chawla was told to stop tweeting about Citrix. Sinha Par. 9, however, discloses no



4817-1622-0844
{01505443;v1 }4
Case 1:18-cv-00588-LPS Document 288 Filed 11/14/19 Page 4 of 6 PageID #: 17409
Case 1:18-cv-00588-LPS Document 288 Filed 11/14/19 Page 5 of 6 PageID #: 17410
The Honorable Sherry R. Fallon
November 7, 2019
Page 4

defendant's litigation hold letters, plaintiffs are entitled to know which categories of electronic
storage information employees were instructed to preserve and collect, and what specific actions
they were instructed to undertake to that end”).

        TRO Hearing Attendance: Paragraph 20 of the Sinha declaration merely conveys
practical advice Mr. Sinha received “that it was not necessary” for him to cancel a previously
planned India trip to attend a hearing when Workspot’s COO was available to attend instead. See
Sinha Decl., ¶ 20.

       Mr. Sinha’s Loss of Confidence in Gibson Dunn: Mr. Sinha declaring he lost
confidence in Gibson Dunn is simply a personal conclusion concerning why Workspot elected to
change counsel. See Sinha Decl., ¶ 24.

       Not Formally Withdrawing the Chawla Declaration: Finally, paragraph 19 of the
Sinha declaration discloses what Mr. Sinha “understood at that time” in relation to footnote 3 of
Workspot’s TRO sur-reply and falls well short of a subject matter waiver. See Sinha Decl., ¶ 19.

          B.      The Scope of the Waiver is Limited if a Waiver Occurred

       To the extent a waiver occurred, the scope should be limited and not extend to the
hundreds of log entries Citrix identifies in the footnotes of its motion. Per FRE 502 a waiver
extends to undisclosed information only if “(1) the waiver [was] intentional: (2) the disclosed
and undisclosed communications or information concern the same subject matter; and (3) they
ought in fairness to be considered together.”

       As discussed above, the subject matter of the alleged privilege disclosures concern advice
and direction Workspot received as it investigated and responded to Citrix’s TRO motion. See
II(A)(1) above. The exchanges are almost exclusively confined to the October 2018 timeframe
when the TRO opposition and Chawla declaration (both dated October 30) were prepared.

        The log entries Citrix requests, however, include dozens dated not only after the October
30 opposition papers but after the December 12 TRO hearing when the last of the legal advice
relating to investigating and opposing the TRO could have been conceivably received. See e.g.
D.I. 284, Ex. 4, Log. Nos. 216-217 (dated 1/7/2019 and concerning “discovery requests”). Other
exemplary communications falling outside the subject matter at issue concern Workspot’s
outside counsel relationship (not the TRO motion), as Workspot previously explained in
correspondence to Citrix. Id., Log Nos. 551-553; Ex. B attached, p. 2 (letter to Citrix dated
August 20, 2019). Seeking correspondence falling outside the scope of the alleged waiver runs
contrary to FRE 502. See e.g. Kickflip, Inc. v. Facebook, Inc., 2015 WL 13446263, at *4 (D. Del.
Jan. 21, 2015) (“expanding the waiver and discovery . . . as Facebook requests, would unduly
risk requiring Kickflip to disclose communications outside of the subject matter of what is
disclosed in the Declaration”).2


2
 The forgoing are mere examples of the larger collection of log entries Citrix improperly seeks.
Workspot is prepared to discuss additional entries at the telephone hearing.



4817-1622-0844
{01505443;v1 }4
Case 1:18-cv-00588-LPS Document 288 Filed 11/14/19 Page 6 of 6 PageID #: 17411
The Honorable Sherry R. Fallon
November 7, 2019
Page 5

                                                    Respectfully,

                                                    /s/ Steven J. Balick

                                                    Steven J. Balick

cc:       Clerk of the Court (via hand delivery)
          Counsel of Record (via electronic mail)




4817-1622-0844
{01505443;v1 }4
